  Case 1:19-cr-00201-LMB Document 166 Filed 01/13/20 Page 1 of 2 PageID# 861



                      UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA


        V.                                               Case No. 1:19CR201-LMB


 GEORGE AREF NADER,

                             Defendant




              UNITED STATES' MOTION TO SEAL STATEMENT OF FACTS
                              AND FILE REDACTED VERSION


       The United States of America, by and through undersigned counsel, respectfully moves

this Honorable Court for entry of an order sealing the Statement of Facts in support of the plea

agreement in case 1:19CR201 and directing the Clerk of Court to file the attached redacted copy

ofthe Statement of Facts on the public docket, and to maintain the original Statement of Facts

under seal.


       The original Statement of Facts contains identifying information that could identify as yet

uncharged co-conspirators. To protect the govemment's continuing investigation, the

government respectfully requests that the Court direct the Clerk of Court to file the attached

redacted copy ofthe Statement of Facts on the public docket, and to maintain the original

Statement of Facts under seal. The redacted copy of the affidavit redacts potentially identifying

information in accordance with Local Criminal Rules 47 and 49.

       The Defendant consents to this Motion.
Case 1:19-cr-00201-LMB Document 166 Filed 01/13/20 Page 2 of 2 PageID# 862
